Citation Nr: 0900456	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The Board notes that the veteran's claim for entitlement to 
service connection for skin cancer was previously remanded by 
the Board in June 2007 for further notification and 
development.  While the case was in remand status, service 
connection was awarded for skin cancer of the right cheek and 
left postauricular area in a November 2008 RO rating 
decision.  As the veteran has been granted service connection 
for skin cancer, the issue is no longer before the Board.     

Since the June 2007 Board remand, the veteran perfected an 
appeal of the issue of entitlement to service connection for 
PTSD and that issue has been certified to the Board.  Thus, 
the issue is ripe for appellate review and has been included 
on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the veteran's claim.  

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2008); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2008).

The Board notes that the veteran's claimed stressor events 
include participation as a crew member aboard the USS Coral 
Sea in the evacuation of Saigon in Operation Frequent Wind 
with bombing all around him and the transportation of dead 
and wounded soldiers from Cambodia during the rescue mission 
of the USS Mayaguez in 1975.  The record shows that the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
reviewed the 1975 command history for the Coral Sea and found 
that the USS Coral Sea assisted in the evacuation of Saigon 
by providing air cover for helicopters evacuating personnel 
during Operation Frequent Wind, which occurred from April 29 
to April 30 of 1975.  The JSRRC also found that the USS Coral 
Sea launched strikes against the Cambodian mainland and Koh 
Tang Island in strikes in support of the USS Mayaguez 
recovery and the USS Coral Sea medical department received 70 
men that were wounded during the operation.  The veteran's DD 
Form 214 confirms that he served aboard the USS Coral Sea 
(CV-43) during the time that these claimed stressor events 
occurred.  While there is no specific evidence of the 
veteran's personal involvement with the care and handling of 
the wounded or of his ship being fired upon by the enemy, 
corroboration of every detail of such a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  See Suozzi v. Brown, 10. Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Thus, these 
claimed stressor events have been sufficiently corroborated 
by credible supporting evidence.  In light of two of the 
veteran's claimed stressor events being sufficiently verified 
and the conflicting evidence of record regarding whether the 
veteran currently suffers from PTSD, the Board finds that the 
veteran should be afforded with a psychiatric examination and 
medical opinion with respect to the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

A review of the record further reveals that the veteran is in 
receipt of social security disability benefits.  For example, 
a June 2002 VA treatment record notes that the veteran 
reported received of social security disability benefits at 
that time.  The Board recognizes that VA has a duty to obtain 
Social Security Administration (SSA) records when they may be 
relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  However, as the veteran reported that he 
received social security benefits in the VA treatment record 
after reporting that he had owned a car lot before he 
suffered a motor vehicular accident in 1998, it appears that 
the veteran may be in receipt of such benefits due to 
multiple disabilities incurred as a result of that accident 
rather than his claimed disability.  Thus, the AOJ should 
contact the veteran and specifically ask whether he is in 
receipt of social security disability benefits due to PTSD.  
If the veteran either responds in the affirmative or does not 
respond to the inquiry, the records from SSA must be 
obtained.     

Accordingly, the case is REMANDED for the following actions:

1.  Please contact the veteran and ask 
him whether he is in receipt of social 
security disability benefits due to 
PTSD.  Please note the veteran's 
response (or lack thereof) for the 
record.  

If the veteran responds in the 
affirmative or does not respond to the 
inquiry, then contact the SSA and 
request copies of the decision and 
medical records used by that agency in 
making a determination on behalf of the 
veteran for SSA benefits purposes.  Any 
such records received should be 
associated with the veteran's claims 
folder.  If the search for such records 
has negative results, a statement to 
that effect should be placed in the 
veteran's claims folder.  

2.  Thereafter, please schedule the 
veteran for a VA psychiatric examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to identify any 
current psychiatric disability and 
associated symptomatology.  If PTSD is 
found on examination, the examiner is 
requested to offer an opinion as to 
whether or not the veteran's PTSD is at 
least as likely as not (i.e., probability 
of 50 percent) related to his claimed in-
service stressor events.  [Please note 
that the veteran's claimed stressor 
events of participation as a crew member 
aboard the USS Coral Sea in (1) the 
evacuation of Saigon in Operation 
Frequent Wind with bombing all around him 
and (2) the transportation of dead and 
wounded soldiers from Cambodia during the 
rescue mission of the USS Mayaguez in 
1975 are corroborated by the evidence of 
record.]  

If PTSD is not found on examination, the 
examiner should provide an opinion as to 
whether the veteran has had PTSD at any 
time during the course of this appeal 
and, if so, provide an opinion as to 
whether or not the veteran's PTSD 
diagnosis was at least as likely as not 
(i.e., probability of 50 percent) related 
to his claimed in-service stressor 
events.  

A complete rationale for any opinion 
expressed should be provided.  The 
examiner should confirm that the claims 
folder was reviewed.  

3.  After any additional notification 
and/or development deemed necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




